Citation Nr: 0844740	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the reduction in the evaluation of end-stage renal 
disease with peritoneal dialysis from 100 percent to 30 
percent was appropriate.  


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The veteran had active service from February 1981 to July 
1985, and from January 1988 to January 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that reduced the veteran's 100 percent 
evaluation to 30 percent for his service-connected end-stage 
renal disease with peritoneal dialysis.  


FINDING OF FACT

During his March 18, 2008 hearing, prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the veteran that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204.  A withdrawal 
need not be in writing if it is made on the record, at a 
hearing.  38 C.F.R. § 20.204.

At the March 2008 Board hearing, the veteran expressed his 
intent to withdraw from appellate review his claim 
challenging the appropriateness of a reduction in the 
evaluation of end-stage renal disease with peritoneal 
dialysis from 100 percent to 30 percent.  Since the appellant 
has withdrawn this portion of his appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning this claim.  Accordingly, the Board 
does not have jurisdiction to review the appeal concerning 
this claim, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


